DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the RCE filed on 10/12/2021.
As per instant Amendment, submitted on 10/12/2021, Claims 1, 3-4, 6 and 15 have been amended; Claim 2 have been canceled; Claims 1, 8 and 15 are independent Claims; Claims 1 and 3-22 have been examined and are pending. This Office Action is made Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2021 has been entered.
Response to Arguments
Applicants’ arguments with respect to claims 1 and 3-22 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

Claims 1, 4, 6, 8, 10, 14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (“Guo,” US 10936691, filed on 02/09/2018)  in view of Moore et al. (“Moore,” US 20110126296, published on 05/26/2011)

Regarding Claim 1;

Guo discloses a method comprising: 
sending, by a user device and to a computing device, a content request comprising (Col 6, lines 1-4; sends a request to the third party content provider system identifying the content to be included in the web page being configured for presentation via the browser): 
an indication of a requested content item (Col 6, lines 1-4; sends a request to the third party content provider system identifying the content to be included in the web page being configured for presentation via the browser); and 
a query parameter comprising a package corresponding to the requested content item (Col 6, lines 5-13; sends one or parameters associated with various content items and the third party content provider system selects a content for including in the web page based on a matching of the one or more parameters with information describing the content. The parameters may describe the content of the web page requested by the user or information received from the user);
receiving, after the sending the content request, a response comprising (Col 6, lines 31-35; the web server receives requests for content from the publishing site and sends content [] the third party content provider system directly send content to a client device for presentation via the browser):
(Col 6, lines 33-35; the third party content provider system directly send content to a client device for presentation via the browser); and 
an instruction to store a package as a cookie (Col 7, lines 58-59; the online system can write one or more cookies to the client device for storing on the client device; Col 5, lines 33-36; the local storage store cookies representing data received from an online system that is stored on the client device that may be provided to the online system when the client device sends requests to the online system); and 
storing the package as a cookie (Col 7, lines 58-59; the online system can write one or more cookies to the client device for storing on the client device; Col 5, lines 33-36; the local storage store cookies representing data received from an online system that is stored on the client device that may be provided to the online system when the client device sends requests to the online system).
Guo disclose a query parameter comprising a package corresponding to the requested content item; storing the package as a cookie as recited above, but do not explicitly disclose a uniform resource signing package; storing the copy of the uniform resource signing package as a cookie.
However, in an analogous art, Moore discloses access control system/method that includes:
a uniform resource signing package (Moore: par 0036; entitlement data cached in client system and may include, for example, identification information of a user or subscriber of client system, the IP address of client system, the user's subscription entitlements, a timestamp for expiration, and/or a digital signature by entitlement server from which the entitlement data was passed; par 0041; digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item);
storing the copy of the uniform resource signing package as a cookie (Moore: par 0010; the client may retrieve the entitlement data from an entitlement data server. The entitlement data server respond to the request with the entitlement data stored in a cookie; 0051; the content server may further determine whether the user information included in the entitlement data matches [i.e., original vs copy] the user or subscriber information in a content server cookie cached in the subscriber's browser).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moore with the method/system of Guo to include a uniform resource signing package; storing the copy of the uniform resource signing package as a cookie. One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).
	
Regarding Claim 4; 
Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses sending, to a content access server and after receiving a redirect associated with a subsequent content request (Moore: par 0037; when client system makes a request for protected content from content server, without having entitlement data stored in cache of client system, client may be redirected by content server to request entitlement data from entitlement server), a content access refresh request (Moore: par 0037; if entitlement server accepts the redirect request from content server, and finds the entitlement data requested by client system, entitlement server may then issue a redirect to content server with the entitlement data); receiving, from the content access server, a new uniform resource signing package corresponding to the requested content item (Moore: par 0037; if entitlement server accepts the redirect request from content server, and finds the entitlement data requested by client system, entitlement server may then issue a redirect to content server with the entitlement data. if content server accepts the redirect from entitlement server, content server may then return the entitlement data to the client system); sending a new content request to the computing device, wherein the new content request comprises the new uniform resource signing package as a query (Moore: par 0037; content server may then return the entitlement data to the client system, which may then make a request for content to content server, including the entitlement data and/or content metadata in the request); and receiving a new response from the computing device (Moore: par 0037; make a request for content to content server, including the entitlement data and/or content metadata in the request. The content server may then determine if the client is authorized to receive the requested content item and if so, provide client with access to the content), wherein the new response comprises an instruction to store a copy of the new uniform resource signing package as a cookie (Moore: par 0010; the entitlement data server may, in one or more arrangements, respond to the request with the entitlement data stored in a cookie. The cookie may be passed to the client's browser cache for further use).
(Moore: abstract).

Regarding Claim 6; 
Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses wherein the uniform resource signing package: comprises information indicating: the requested content item (Moore: par 0003; fig.6; when a client makes a request for a particular item of digital content, the server hosting such content must make an access control determination based on the client's entitlement data and the content's metadata before the server grants the client access to the requested content; par 0041; Digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item); and a time period during which the user device is permitted to access the requested content item (Moore: par 0036; entitlement data may be cached in client system and may include, for example, identification information of a user or subscriber of client system (e.g., email address, name, subscriber identification number), the IP address of client system, the user's subscription entitlements, a timestamp for expiration, and/or a digital signature by entitlement server from which the entitlement data was passed); and is digitally signed to obscure the information indicating the requested content item and the time period (Moore: par 0008; entitlement data and/or content metadata may be digitally signed to ensure its authenticity and its origin, and may also be encrypted to prevent unintended recipients from being able to view its contents. Digital signatures allow the recipient of information to verify the identity of the information sender, and also to verify that the information was not altered while in transit; par 0036; entitlement data may be cached in client system and may include, for example, identification information of a user or subscriber of client system the IP address of client system, the user's subscription entitlements, a timestamp for expiration).
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).

Regarding Claim 8; 
Guo discloses a method comprising: 
receiving, by a computing device and from a user device, a content request comprising a package as a query parameter (Col 6, lines 1-4; the publishing site sends a request to the third party content provider system identifying the content to be included in the web page being configured for presentation via the browser; Col 6, lines 5-13; the publishing site sends one or parameters associated with various content items; Col 6, lines 31-35; the web server receives requests for content from the publishing site),
wherein the package comprises information indicating a requested content item (Col 6, lines 5-13; sends one or parameters associated with various content items and the third party content provider system selects a content for including in the web page based on a matching of the one or more parameters with information describing the content. The parameters may describe the content of the web page requested by the user or information received from the user); 
verifying, based on the uniform resource signing package and the content request, that the user device is to be permitted access to the requested content (Col 6, line 65 – Col 7, lines 4; the online system is configured to receive information from a client device when the client device accesses an online system via the network. Specifically, the online system receives information from the client device that describes the access event. Based on the information provided to the online system, the online system can determine an identifier to associate with the access event; Col 6, lines 33-35; the third party content provider system directly send content to a client device for presentation via the browser);
sending, based on the verifying and to the user device, a response comprising: content corresponding to the requested content item (Col6, lines 13-16; the third party content provider system determines the content to be included in the webpage based on information associated with the various content items; Col 6, lines 33-35; the third party content provider system directly send content to a client device for presentation via the browser); and 
an instruction to set a cookie comprising a package (Col 7, lines 58-59; the online system can write one or more cookies to the client device for storing on the client device; Col 5, lines 33-36; the local storage store cookies representing data received from an online system that is stored on the client device that may be provided to the online system when the client device sends requests to the online system);
Guo disclose a content request comprising a package as a query parameter; wherein the package comprises information indicating a requested content item; an instruction to set a cookie comprising a package as recited above, but do not explicitly disclose a uniform resource signing package; a cookie comprising a copy of the uniform resource signing package.

a uniform resource signing package (Moore: par 0036; entitlement data cached in client system and may include, for example, identification information of a user or subscriber of client system, the IP address of client system, the user's subscription entitlements, a timestamp for expiration, and/or a digital signature by entitlement server from which the entitlement data was passed; par 0041; digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item);
a cookie comprising a copy of the uniform resource signing package (Moore: par 0010; the client may retrieve the entitlement data from an entitlement data server. The entitlement data server respond to the request with the entitlement data stored in a cookie; 0051; the content server may further determine whether the user information included in the entitlement data matches [i.e., original vs copy] the user or subscriber information in a content server cookie cached in the subscriber's browser).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Moore with the method/system of Guo to include a uniform resource signing package; a cookie comprising a copy of the uniform resource signing package. One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).
	
Regarding Claim 10; 
Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses receiving a subsequent request from the user device and for the requested content item (par 0035; in response to a client request to the content server to determine available content, content server may retrieve content metadata from content metadata server and embed it in the response to the client; par 0037; the content server may then determine if the client is authorized to receive the requested content item and if so, provide client with access to the content); sending, to the user device (par 0052; the content server may provide the requested content item to the subscriber), a response to the subsequent request that: denies the subsequent request (par 0051; fig. 7; the content server may subsequently compare the entitlement data and content metadata to determine if the requesting subscriber is entitled to access the requested content item in step 735 [i.e., deny request]); and redirects the user device to an access server that provided the user device with the uniform resource signing package (par 0041; digital signature with a content request ensures that when the content server receives the request, the content server is able to authenticate the request. Release URL parameter may comprise an encrypted version of a true address for a content item. A true address may be a location at which a content item is stored and accessible; par 0050; the content request may comprise a redirect from the entitlement data server or may be a request originating from the client if the client has entitlement data already cached). 
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).

Regarding Claim 14; 
Guo in combination with Moore disclose the method of claim 8, 
Moore further discloses receiving an initial request for the requested content item (Moore: par 0003; when a client makes a request for a particular item of digital content); determining that the initial request comprises a request for a manifest corresponding to the requested content item (Moore: par 0003; the server hosting such content must make an access control determination based on the client's entitlement data and the content's metadata (attributes about the specific content requested, for example the title of a program (e.g., an episode name), copyright year, actors or actresses in a movie or show, length, content provider and the like)), wherein the initial request comprises the uniform resource signing package as a query parameter (Moore: par 0003; entitlement data may be piece or pieces of data about a subscriber that inform a determination of his or her rights to access certain content items or types of content); and providing the manifest in response to the initial request, without using the uniform resource signing package to determine whether to grant the initial request (Moore: par 0003; when a client makes a request for a particular item of digital content; par 0007; an access control decision based on content metadata that makes an assertion about a particular piece of content. For example, content metadata may include identification of a content item, content provider, availability dates, and the like. Content metadata may be passed to a content server along with the client's request for access to protected content available through the server).  
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).

Regarding Claim 21;
Guo in combination with Moore disclose the method of claim 8, 
Moore further discloses wherein the sending comprises sending the uniform resource signing package as a uniform resource query parameter for a request for a manifest file of the content item (Moore: par 0041; when the content server receives the request, the content server is able to authenticate the request. Release URL parameter may comprise an encrypted version of a true address for a content item), and wherein the method further comprises sending the uniform resource signing package as a cookie for subsequent requests for fragments of the content item (par 0010; the entitlement data server may, in one or more arrangements, respond to the request with the entitlement data stored in a cookie. The cookie may be passed to the client's browser cache for further use; par 0041; when the content server receives the request, the content server is able to authenticate the request. Release URL parameter may comprise an encrypted version of a true address for a content item; par 0048; the content server data may include a cookie that stores server-specific information such as an identifier (e.g., URL)).  
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).

Regarding Claim 22; 
Guo in combination with Moore disclose the method of claim 8, 
Moore further discloses the method of claim 1, wherein the query parameter is a uniform resource locator (URL) query string (Moore: par 0041; digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item).
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).



Claims	3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 10936691)  in view of Moore et al. (US 20110126296) and further in view of Sanso et al. (”Sanso,” US 20160337369, published on 11/17/2016)

Regarding Claim 3; 

Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses wherein each of the subsequent responses comprises an instruction to store a same copy of the uniform resource signing package as a cookie (Moore: par 0008; entitlement data and/or content metadata may be digitally signed; par 0010; the client may retrieve the entitlement data from an entitlement data server. The entitlement data server may, in one or more arrangements, respond to the request with the entitlement data stored in a cookie; par 0036; a user of client system that requests access to protected content on content server provides entitlement data and the appropriate content metadata along with the request for the protected content; par 0046; in response to the request for the entitlement data included in the digitally signed redirect, the client may receive and follow another redirect. This subsequent redirect may be directed back to the content server for requesting the content item [] the client may cache the received entitlement data).
(Moore: abstract).
Guo in combination with Moore disclose all the limitations as recited above, but do not explicitly discloses sending a plurality of subsequent content requests to the computing device; and receiving a plurality of corresponding subsequent responses from the computing device.
However, in an analogous art, Sanso discloses controlling user access to content system/method that includes:
sending a plurality of subsequent content requests to the computing device (Sanso: par 0044; fig. 5; when the client device makes subsequent requests for content from the content server, the client device can send the token to the content server for authentication; par 0071; when the client device makes a subsequent request for content at one of the location paths in the augmented token, the access control system can receive the encrypted token in connection with the subsequent request); and receiving a plurality of corresponding subsequent responses from the computing device (Sanso: par 0102; fig. 5; an act of receiving the augmented authentication token in connection with the second request; par 0105; an act of providing the user with access to the content).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sanso with the method/system of Guo and Moore to include sending a plurality of subsequent content requests to the computing device; and receiving a plurality of corresponding subsequent responses from the computing device. One would have been motivated to encode content paths previously authenticated for a particular (Sanso: abstract).
Regarding Claim 9; 
Guo in combination with Moore disclose the method of claim 8, 
Moore further discloses wherein each of the plurality of subsequent requests comprises the uniform resource signing package (Moore: par 0003; fig.6; when a client makes a request for a particular item of digital content, the server hosting such content must make an access control determination based on the client's entitlement data and the content's metadata before the server grants the client access to the requested content; par 0041; Digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item); and wherein each of the plurality of responses comprises an instruction to set a cookie comprising a copy of the uniform resource signing package (Moore: par 0008; entitlement data and/or content metadata may be digitally; to ensure its authenticity and its origin, and may also be encrypted to prevent unintended recipients from being able to view its contents; par 0010; if the client's entitlement data is not cached in the client device, the client may retrieve the entitlement data from an entitlement data server. The entitlement data server may, in one or more arrangements, respond to the request with the entitlement data stored in a cookie; par 0036; a user of client system that requests access to protected content on content server provides entitlement data and the appropriate content metadata along with the request for the protected content; par 0046; in response to the request for the entitlement data included in the digitally signed redirect, the client may receive and follow another redirect. This subsequent redirect may be directed back to the content server for requesting the content item [] the client may cache the received entitlement data).
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).
Guo in combination with Moore disclose all the limitations as recited above, but do not explicitly discloses receiving a plurality of subsequent requests from the user device and for the requested content item; and sending a corresponding plurality of responses corresponding to the plurality of subsequent requests.
However, in an analogous art, Sanso discloses controlling user access to content system/method that includes:
	receiving a plurality of subsequent requests from the user device and for the requested content item (Sanso: par 0044; fig. 5; when the client device makes subsequent requests for content from the content server, the client device can send the token to the content server for authentication; par 0071; when the client device makes a subsequent request for content at one of the location paths in the augmented token, the access control system can receive the encrypted token in connection with the subsequent request); and sending a corresponding plurality of responses corresponding to the plurality of subsequent requests (Sanso: par 0102; fig. 5; an act of receiving the augmented authentication token in connection with the second request; par 0105; an act of providing the user with access to the content).
 One would have been motivated to encode content paths previously authenticated for a particular user into an authentication token. When the user attempts to access one of the top content paths, the systems and methods can verify the user based on the encoded authentication token rather than following a complete authentication process (Sanso: abstract).

Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 10936691)  in view of Moore et al. (US 20110126296) and further in view of Taylor et al. (”Taylor,” US 9060031, published on 06/16/2015)

Regarding Claim 5; 

Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses sending a subsequent content request to the computing device (Moore: par 0037; when client system makes a request for protected content from content server, without having entitlement data stored in cache of client system); receiving a subsequent response comprising: a redirect to a content access server (Moore: par 0037; client may be redirected by content server to request entitlement data from entitlement server); 

However, in an analogous art, Taylor discloses network content system/method that includes:
an instruction to erase the cookie (Taylor: col 10, lines 59-61; in comparison with the original request, the cookie has been removed from the request); and erasing the cookie (Taylor: col 10, lines 59-61; in comparison with the original request, the cookie has been removed from the request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Taylor with the method/system of Guo and Moore to include an instruction to erase the cookie; and erasing the cookie. One would have been motivated to prior to transmitting content requests to content servers. The information may be modified to protect a user's privacy. In addition, the modified information may allow the content provider to serve a customized or targeted version of content that is more relevant to the user than a version that may otherwise be generated without the aid of identifying data (Taylor: abstract).

Regarding Claim 11; 

Guo in combination with Moore disclose the method of claim 10, 
Guo in combination Moore discloses all the limitations as recited above, but do not explicitly discloses wherein the response to the subsequent request further comprises an instruction to erase the cookie comprising the copy of the signing package.  

wherein the response to the subsequent request further comprises an instruction to erase the cookie comprising the copy of the uniform resource signing package (Taylor: Col 1, lines 25-26; Identifying information may be appended to the end of the URL as a query string; Col 2, lines 35-38; if a content request is accompanied by a cookie that includes identifying information, the identifying information may be modified; Col 10, lines 59-61; in comparison with the original request, the cookie has been removed from the request). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Taylor with the method/system of Moore and KIM to include wherein the response to the subsequent request further comprises an instruction to erase the cookie comprising the copy of the uniform resource signing package. One would have been motivated to prior to transmitting content requests to content servers. The information may be modified to protect a user's privacy. In addition, the modified information may allow the content provider to serve a customized or targeted version of content that is more relevant to the user than a version that may otherwise be generated without the aid of identifying data (Taylor: abstract).

Regarding Claim 12; 

Guo in combination with Moore disclose the method of claim 8, 
Moore further discloses denying, based on the message, a subsequent request from the user device and for the requested content item (Moore: par 0050; fig. 7; the content server may receive a content request including content metadata. The content request may comprise a redirect from the entitlement data server or may be a request originating from the client. Entitlement data may expire so that changes to the user's entitlement are accurately and timely reflected in the entitlement data; par 0051; the content server may subsequently compare the entitlement data and content metadata to determine if the requesting subscriber is entitled to access the requested content item in step 735 [i.e., deny request]).
One would have been motivated to content access be provided and processed by assigning responsibility for obtaining entitlement data to the client's browser (Moore: abstract).
Guo in combination with Moore disclose all the limitations as recited above, but do not explicitly discloses receiving a message from an access server that generated the signing package, wherein the message comprises a modification to an access permission comprised in the signing package.
However, in an analogous art, Taylor discloses network content system/method that includes:
receiving a message from an access server that generated the uniform resource signing package, wherein the message comprises a modification to an access permission comprised in the uniform resource signing package (Taylor: Col 1, lines 25-26; Identifying information may be appended to the end of the URL as a query string; Col 6, lines 6-12; fig. 1; the intermediary system may have knowledge of the structure of the cookie, and can therefore remove such tracking data or specific demographic information and replace it with more generalized information, such as an age range and a gender. The intermediary system can then transmit the content request with the modified cookie to the content server).
 signing package. One would have been motivated to prior to transmitting content requests to content servers. The information may be modified to protect a user's privacy. In addition, the modified information may allow the content provider to serve a customized or targeted version of content that is more relevant to the user than a version that may otherwise be generated without the aid of identifying data (Taylor: abstract).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 10936691)  in view of Moore et al. (US 20110126296) and further in view of Cho et al. (”Cho,” US 20020019943, published on 02/14/2002)

Regarding Claim 7; 

Guo in combination with Moore disclose the method of claim 1, 
Moore further discloses wherein the query parameter comprises a partial address path corresponding to the requested content item (Moore: par 0041; digital signature with a content request ensures that when the content server receives the request, the content server is able to authenticate the request. Release URL parameter may comprise an encrypted version of a true address for a content item. A true address may be a location at which a content item is stored and accessible).
(Moore: abstract).
Guo in combination with Moore disclose all the limitations as recited above, but do not explicitly disclose omits an asset file name associated with the requested content item.
However, in an analogous art, Cho discloses digital goods system/method that includes:
Omits an asset file name associated with the requested content item (Cho: par 0282; requests to the digital contents controller the digital contents the client wishes to purchase. According to the digital contents request from the electronic commerce controller [] encrypts the digital contents according to the second encryption algorithm, and transfers the encrypted digital contents and the second encrypted ID associated with the encrypted digital contents to the client interface. In encrypting the digital contents, the name of the digital contents and the like can be excluded).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the method/system of Guo and Moore to include omits an asset file name associated with the requested content item. One would have been motivated to transfer, upon the purchase of the digital goods, the second encrypted ID and the purchased digital goods or the second encrypted ID and encrypted digital goods generated by encrypting the purchased digital goods according to the first encryption algorithm, and extracts the first encrypted ID from the second encrypted ID upon executing the digital goods (Cho: abstract).
Regarding Claim 13;
This Claim recites a method that perform the same steps as method of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Claims 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20110126296) in view of Block et al. (“Block,” US 20130060661, published on 03/07/2013)

Regarding Claim 15; 

Moore discloses a method comprising: 
receiving, by a content access server and from a user device, a request for a requested content item (par 0053; an entitlement server may provide entitlement data to a client system so that the client system is able to retrieve protected content items. the entitlement server may receive a request for entitlement data from the client system); 
granting, to the user device and based on access parameter information (par 0003; entitlement data may be piece or pieces of data about a subscriber that inform a determination of his or her rights to access certain content items or types of content; par 0055; if entitlement data is found by the entitlement server, then the entitlement server may issue a digitally signed redirect to the content server for the client to follow), 
access to the requested content item generating a uniform resource signing package comprising: signed information indicating the requested content item (par 0055; the entitlement server may issue a digitally signed redirect to the content server for the client to follow. The digitally signed redirect may pass to the content server the entitlement data found by the entitlement server. The entitlement data may, in one or more examples, be passed as a cookie through the client's browser. Including a digital signature with the entitlement data ensures that when the content server receives the entitlement data, the content server is able to authenticate that the data came from the entitlement server; par 0041; digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item); and 
sending the uniform resource signing package to the user device and as a uniform resource query parameter (0055; the entitlement data passed as a cookie through the client's browser. Including a digital signature with the entitlement data ensures that when the content server receives the entitlement data, the content server is able to authenticate that the data came from the entitlement server; par 0036; entitlement data cached in client system and may include, for example, identification information of a user or subscriber of client system, the IP address of client system, the user's subscription entitlements, a timestamp for expiration, and/or a digital signature by entitlement server from which the entitlement data was passed; par 0041; digital signature parameter of content metadata represents a digital signature by the content server [] release URL parameter may comprise an encrypted version of a true address for a content item).  
Moore discloses all the limitations as recited above, but do not explicitly discloses information indicating one or more access restrictions for the requested content item. 

information indicating one or more access restrictions for the requested content item (Block: par 0054; the particular entity receives transfer request data that indicates a request for authorized access to the digital content item to be transferred from the first user to a second user that is different than the first user; par 0077; intermediary 120 may determine that authorized access may be transferred after one or more criteria are satisfied, such as whether any restrictions with respect to the digital book).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Block with the method/system of Moore to include information indicating one or more access restrictions for the requested content item. One would have been motivated to enforce the access rights to the digital content item by storing data that establishes which user currently has access to the digital content item. After the change in access rights, only the transferee is allowed access to the digital content item (Block: abstract).


Regarding Claim 17; 

Moore in combination with Block disclose the method of claim 15, 
Block further discloses monitoring a video stream of the requested content item (Block: par 0004; digital Rights Management mechanisms are often employed to prevent many digital works, such as a digital books, digital music, and digital video, from being shared among end-users); determining, based on the monitored video stream, that a change to the one or more access restrictions is needed (Block: par 0004; digital Rights Management mechanisms are often employed to prevent many digital works, such as a digital books, digital music, and digital video, from being shared among end-users; par 0081; Jeff may have unauthorized access to the digital book, at least until a communication channel is established with intermediary. Once the communication channel is established, Jeff's device sends, to intermediary, transfer data that indicates that authorized access has been transferred from Jeff to Sally. In response, intermediary updates content access metadata associated with the digital book and sends, to Jeff's device); and sending a message indicating that a change to the one or more access restrictions is needed (Block: par 0081; in response, intermediary updates content access metadata associated with the digital book and sends, to Jeff's device. restriction data that causes Jeff's device to prevent the digital book from being display on the device). 
One would have been motivated to enforce the access rights to the digital content item by storing data that establishes which user currently has access to the digital content item. After the change in access rights, only the transferee is allowed access to the digital content item (Block: abstract).

Regarding Claim 19; 

Moore in combination with Block disclose the method of claim 15, 
Moore further disclose communicating, by the content access server and with one or more parameter enforcement computing devices to determine whether the request should be granted (Moore: par 0036; fig. 3; a user of client system that requests access to protected content on content server provides entitlement data and the appropriate content metadata [] the user's subscription entitlements, a timestamp for expiration, and/or a digital signature by entitlement server from which the entitlement data was passed. Content metadata is available from the client's previous request context and may include, for example, content identification number, content provider, availability dates, a timestamp for expiration, a digital signature by the content server through which the previous request context was delivered, and/or a digital signature by the content metadata server from which the content metadata was retrieved; par 0047; the client may use the address to access, retrieve and render the content item from the content server).  

Regarding Claim 20; 

Moore in combination with Block disclose the method of claim 15, 
Moore further discloses redirect the user device to the content access server to obtain a new signing package (Moore: par 0037; if entitlement server accepts the redirect request from content serve, and finds the entitlement data requested by client system, entitlement server may then issue a redirect to content server with the entitlement data. If content server accepts the redirect from entitlement server, content server may then return the entitlement data to the client system, which may then make a request for content to content server, including the entitlement data and/or content metadata in the request). 
Moore discloses redirect the user device to the content access server to obtain a new signing package, but do not explicitly disclose determining that an access restriction for the requested content item is to be changed; and causing a content delivery device to deny a subsequent request from the user device; based on a changed access restriction.  

determining that an access restriction for the requested content item is to be changed (Block: par 0004; digital Rights Management mechanisms are often employed to prevent many digital works, such as a digital books, digital music, and digital video, from being shared among end-users; par 0081; Jeff may have unauthorized access to the digital book, at least until a communication channel is established with intermediary. Once the communication channel is established, Jeff's device sends, to intermediary, transfer data that indicates that authorized access has been transferred from Jeff to Sally. In response, intermediary updates content access metadata associated with the digital book and sends, to Jeff's device); and causing a content delivery device to deny a subsequent request from the user device (Block: par 0004; digital Rights Management mechanisms are often employed to prevent many digital works, such as a digital books, digital music, and digital video, from being shared among end-users; par 0081; Jeff may have unauthorized access to the digital book, at least until a communication channel is established with intermediary. Once the communication channel is established, Jeff's device sends, to intermediary, transfer data that indicates that authorized access has been transferred from Jeff to Sally. In response, intermediary updates content access metadata associated with the digital book and sends, to Jeff's device [] if the restrictions indicate that Jeff is not allowed to view the digital book, then Jeff's device will not display the digital book); based on a changed access restriction (Block: par 0004; digital Rights Management mechanisms are often employed to prevent many digital works, such as a digital books, digital music, and digital video, from being shared among end-users; par 0081; Jeff may have unauthorized access to the digital book, at least until a communication channel is established with intermediary. Once the communication channel is established, Jeff's device sends, to intermediary, transfer data that indicates that authorized access has been transferred from Jeff to Sally. In response, intermediary updates content access metadata associated with the digital book and sends, to Jeff's device).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Block with the method/system of Moore to include determining that an access restriction for the requested content item is to be changed; and causing a content delivery device to deny a subsequent request from the user device; based on a changed access restriction. One would have been motivated to enforce the access rights to the digital content item by storing data that establishes which user currently has access to the digital content item. After the change in access rights, only the transferee is allowed access to the digital content item (Block: abstract).

Claim16 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20110126296) in view of Block et al. (US 20130060661) and further in view of Cho et al. (US 20020019943)

Regarding Claim 16;
Moore in combination with Block disclose the method of claim 15, 
Moore further discloses wherein the signed information comprises a partial address path corresponding to the requested content item (Moore: par 0041; digital signature with a content request ensures that when the content server receives the request, the content server is able to authenticate the request. Release URL parameter may comprise an encrypted version of a true address for a content item. A true address may be a location at which a content item is stored and accessible).
Moore discloses all the limitations as recited above, but do not explicitly disclose omits an asset file name associated with the requested content item.
However, in an analogous art, Cho discloses digital goods system/method that includes:
omits an asset file name associated with the requested content item (Cho: par 0282; requests to the digital contents controller the digital contents the client wishes to purchase. According to the digital contents request from the electronic commerce controller [] encrypts the digital contents according to the second encryption algorithm, and transfers the encrypted digital contents and the second encrypted ID associated with the encrypted digital contents to the client interface. In encrypting the digital contents, the name of the digital contents and the like can be excluded).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the method/system of Moore and Block to include omits an asset file name associated with the requested content item. One would have been motivated to transfer, upon the purchase of the digital goods, the second encrypted ID and the purchased digital goods or the second encrypted ID and encrypted digital goods generated by encrypting the purchased digital goods according to the first encryption algorithm, and extracts the first encrypted ID from the second encrypted ID upon executing the digital goods (Cho: abstract).
  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 20110126296) in view of Block et al. (US 20130060661) and further in view of Chan et al. (“Chan,” US 20150350186, published on 12/03/2015)

Regarding Claim 18; 

Moore in combination with Block disclose the method of claim 17,
Moore in combination with Block disclose all the limitations as recited above, but do not explicitly disclose wherein the change to the one or more access restrictions comprises a change to a validity period that is indicated in the signing package.  
However, in an analogous art, Chan discloses authorization token cache system/method that includes:
wherein the change to the one or more access restrictions comprises a change to a validity period that is indicated in the uniform resource signing package (Chan: par 0031; access tokens may be invalidated and/or expired for a variety of reasons including changes in the username and/or password and time-based usage restrictions placed on the access token).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Chan with the method/system of Moore to include wherein the change to the one or more access restrictions comprises a change to a validity period that is indicated in the signing package. One would have been motivated to request access tokens from a token service computer, cache the access tokens and related information in a token cache, transmit the access tokens with a resource request to a resource server, and receive requested resources in response to the resource request. The (Chan: abstract).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/C.W./Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439